                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 TC TECHNOLOGY LLC,

                                 Plaintiff,

               V.
                                               Civil Action No. 16-cv-00153-RGA
 SPRINT CORPORATION and SPRINT
 SPECTRUM, L.P. ,

                                 Defendants.



                                    MEMORANDUM OPINION


Kelly E. Farnan, Katharine L. Mowery, RICHARDS , LAYTON & FINGER, P.A. , Wilmington,
DE; Lawrence J. Gotts, LATHAM & WATKINS LLP, Washington, D.C.; Kevin L. Mallen,
LATHAM & WATKINS LLP, New York, NY; Gabriel S. Gross, LATHAM & WATKINS LLP,
Menlo Park, CA; Stephanie N. Solomon, QUINN EMANUEL URQUHART & SULLIVAN,
LLP, New York, NY; David S. Benyacar, Daniel L. Reisner, Maxwell C. Preston, Michael J.
Block, ARNOLD & PORTER KA YE SCHOLER LLP, New York, NY.


      Attorneys for Plaintiff.


R. Montgomery Donaldson, Christina B. Vavala, POLSINELLI PC, Wilmington, DE; B. Trent
Webb, Christine A. Guastello, Jordan T. Bergsten, Colman D. McCarthy, Thomas M. Patton,
SHOOK, HARDY & BACON LLP, Kansas City, MO; Robert Reckers, David Morehan,
SHOOK, HARDY & BACON LLP, Houston, TX; Gary M. Miller, SHOOK, HARDY &
BACON LLP, Chicago, IL.


      Attorneys for Defendants.




November   fl ,2019
       Before the Court is the issue of claim construction for the term "central location" in U. S.

Patent No. 5,815,488 ("the '488 patent"). The Court has considered the parties' briefs. (D.I.

435, 439, 443).

I.     BACKGROUND

       TC Tech filed this action on March 10, 2016, alleging that Sprint infringed the '488

patent with certain wireless services on its LTE network. (D.I. 1). TC Tech asserts two

independent method claims of the '488 patent, both of which include the disputed "central

location" term. The claims provide:

         1. A method for enabling a plurality of remote locations to transmit data to a
         central location comprising the steps of:

                  at each remote location, coding data to be transmitted by translating each
                  group of one or more bits of said data into a transform coefficient
                  associated with a particular baseband frequency in a particular subset of
                  orthogonal baseband frequencies allocated to the remote location, the
                  particular subset of orthogonal baseband frequencies allocated to each
                  remote location being chosen from a set of orthogonal baseband
                  frequencies, the subsets of baseband frequencies allocated to each remote
                  location being mutually exclusive[;]

                  at each remote location, using an electronic processor, performing an
                  inverse orthogonal transformation on said transform coefficients to
                  obtain a block of time domain data;

                  at each remote location, utilizing a modulator to modulate said block of
                  time domain data onto a carrier signal for transmission to said central
                  location, said carrier signal having the same carrier frequency for each
                  remote location;

                  receiving at said central location from one or more of said remote
                  locations, one or more blocks of time domain data modulated on one or
                  more of said carrier signals;

                  using a demodulator, demodulating said one or more blocks of time
                  domain data from the carrier frequency signal[;]




                                                   1
              performing said orthogonal transformation on said demodulated time
              domain data to reconstruct said transform coefficients, and

              translating said transform coefficients into said data to be translated from
              each remote location.

        2. A method for enabling a plurality of remote locations to transmit data to a
        central location comprising the steps of:

              at each remote location, coding data to be transmitted by translating each
              group of one or more bits of said data into a transform coefficient
              associated with a particular baseband frequency in a particular subset of
              orthogonal baseband frequencies allocated to the remote location, the
              particular subset of orthogonal baseband frequencies allocated to each
              remote location being chosen from a set of orthogonal baseband
              frequencies, the subsets of baseband frequencies allocated to each remote
              location being mutually exclusive;

              at each remote location, using an electronic processor, performing an
              inverse orthogonal transformation on said transform coefficients to
              obtain a block of time domain data;

              at each remote location, utilizing a modulator to modulate said block of
              time domain data onto a carrier signal for transmission to said central
              location, said carrier signal having the same carrier frequency for each
              remote location[;]

              receiving at said central location from one or more of said remote
              locations, one or more blocks of time domain data modulated on one or
              more of said carrier signals;

              using a demodulator, multiplying said received one or more blocks of
              time domain data with in-phase and quadrature carrier signals to obtain
              in-phase and quadrature baseband signals, converting said in-phase and
              quadrature baseband signals to digital form, and using an electronic
              processor, performing said orthogonal transform using said in-phase and
              quadrature baseband signals as real and imaginary values, respectively,
              to demodulate said one or more blocks of time domain data from the
              carrier frequency signal, and

              performing said orthogonal transformation on the demodulated time
              domain data to reconstruct said transform coefficients.

'488 patent, col. 10:47-12:24 (emphasis added).




                                                  2
II.    LEGALSTANDARD

       "It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude." Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en bane) (internal quotation marks omitted). "' [T]here is no magic formula or

catechism for conducting claim construction.' Instead, the court is free to attach the appropriate

weight to appropriate sources ' in light of the statutes and policies that inform patent law. "'

Soft View LLC v. Apple Inc. , 2013 WL 4758195 , at* 1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc. , 52 F.3d 967, 977-80 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370

(1996). Of these sources, "the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term."

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

       "[T]he words of a claim are generally given their ordinary and customary meaning ....

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application."

Id. at 1312-13 (citations and internal quotation marks omitted). "[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). "In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words." Id. at 1314.




                                                   3
       When a court relies solely upon the intrinsic evidence-the patent claims, the

specification, and the prosecution history-the court's construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc. , 135 S. Ct. 831, 841 (2015). The court may also

make factual findings based upon consideration of extrinsic evidence, which "consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises." Phillips, 415 F.3d at 1317-19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

       "A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent." Renishaw PLC v. Marposs Societa 'per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that "a claim interpretation that would

exclude the inventor's device is rarely the correct interpretation." Osram GMBHv. Int'! Trade

Comm 'n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).


III.   CONSTRUCTION OF DISPUTED TERMS

       A.      The '488 Patent

1.     "central location"

       a.      Plaintiff's proposed construction: plain meaning, which is "the equipment
               (hardware and software) at a single location needed to receive communications
               from a plurality of remote locations"

       b.      Defendants ' proposed construction: "a physical site containing the equipment
               used to communicate with each and every remote location in communication with
               that site. The ' central location' includes all of the equipment at the physical site,
               not just one or more subsets of the equipment, components, and processes located
               at the site. In a cellular network, the 'central location' is a cellular base station."


                                                  4
       c.      Court 's construction: "the equipment at a physical location that performs the
               claimed functions of the ' central location'"

       The parties previously did not dispute the meaning of "central location." (See D.I. 354 at

9). When a disagreement about "central location" did arise, I declined to construe the term

because the parties disputed a factual issue: "whether an individual base station sector in Sprint' s

LTE network can be considered a ' central location' such that it meets the ' mutually exclusive'

limitation." (Id.). The parties now dispute the meaning of "central location," a question oflaw.

Thus, I will construe the term.

       In construing the meaning of "central location," the dispute between the parties boils

down to whether the term allows for more than one "central location." (See D.I. 443 at 3-4).

Plaintiff argues that the claim language supports its construction because it limits the equipment

of the "central location" to that "needed to receive communications from a plurality ofremote

locations." (D.I. 439 at 10). Thus, Plaintiff defines "central location . .. by reference to the

remote locations which transmit to the same equipment." (Id. at 11). Under its construction,

Plaintiff contends that there can be more than one "central location." (Id. at 15). Defendants

counter that the common use of the word "location" and the "surrounding claim language" show

that the "central location" is a "physical site and includes all of the equipment located there."

(D.I. 435 at 4). Defendants thus argue that a "central location" is a "unitary site" and that the

specification does not support "multiple ' central locations' at a single site." (Id. at 1).

       "Central location" can be construed from the plain meaning of the term and the context of

the claim language. The specification does not suggest any other limitation on the term. Claims

1 and 2 recite a method of transmitting data between "remote locations" and "a central location."

'488 patent, col. 10:47-48, 11 :12-13. The Federal Circuit "has repeatedly emphasized that an

indefinite article ' a' or ' an' in patent parlance carries the meaning of ' one or more' in open-


                                                   5
ended claims containing the transitional phrase ' comprising. '" KCJ Corp. v. Kinetic Concepts,

Inc., 223 F.3d 1351 , 1356 (Fed. Cir. 2000). This is the instant circumstance. Claims 1 and 2 of

the ' 488 patent are open-ended claims that describe a method "comprising" specific steps. See

'488 patent, col. 10:4 7-48, 11 : 12-13. The claimed method transmits data from "remote

locations" to "a central location." Id. Thus, the use of the indefinite article "a" before "central

location" implies that there may be one or more "central locations."

       Claims 1 and 2 also indicate that the "central location" itself must be able to perform the

claimed functions. The ' 488 patent describes the functions performed by the "central location"

to include demodulating data (11 :4-6, 12: 11- 20), performing orthogonal transformation on data

(11 :7- 9, 12:22-24), and translating transform coefficients (11: 10- 11 ). A "physical site," as

proposed by Defendants, cannot perform these functions. They must be performed by equipment

at that physical location.

       Plaintiffs proposed construction adds the limitation "(hardware and software)" to the

construction, specifying the types of equipment that make up the "central location." (D.I. 439 at

3). Plaintiff states that "this meaning is discerned from the face of the claims themselves" but

does not otherwise show how the patent supports the limitation. (Id.). Including "(hardware and

software)" in the construction would therefore be an improper additional limitation. It is also

improper to include this limitation in the construction because what constitutes the "central

location" equipment is a question of fact for trial.

       Therefore, I construe "central location" to mean "the equipment at a physical location

that performs the claimed functions of the ' central location."'

III.    CONCLUSION

        An order consistent with this Memorandum Opinion will issue.



                                                   6
